                 Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     DEL RIO DIVISION

     JULISSA JIMENEZ individually and on                 §
     behalf of Armando Jimenez, Jr., deceased.           §
                                                         §
                        Plaintiff,                       §
                                                         §
                                                         §
     vs.                                                 §       CAUSE NO. 2:21-cv-00013

                                                         §
     GRAND ISLE SHIPYARD, INC.                           §
                                                         §
                                                         §
                       Defendant.                        §       JURY DEMANDED

______________________________________________________________________________

                     PLAINTIFF’S ORIGINAL COMPLAINT
______________________________________________________________________________

TO THE HONORABLE JUDGE OF SAID COURT:

           NOW COMES, Julissa Jimenez, individually and on behalf of Armando Jimenez, Jr.,

deceased hereinafter referred to as Plaintiff, complaining of and about Grand Isle Shipyard,

hereinafter referred to as Defendant, and for cause of action will show unto the Court as follows:

                                                I.
                                       PARTIES AND SERVICE

1.         Plaintiff, Julissa Jimenez, is a citizen of the United States and the State of Texas and resides

           in Del Rio, Val Verde County, Texas.

2.         Defendant, Grand Isle Shipyard, is a foreign limited liability company formed in the state

           of Louisiana.

3.         Defendant Grand Isle Shipyard may be served with service of process by serving its

                                                                                                         1
           Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 2 of 7




     Registered Agent, CT Corporation System at 1999 Bryan St., Ste 900, Dallas, Texas

     75201-3136.

                                         II.
                              JURISDICTION AND VENUE

4.   The Court has subject-matter jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1331 as

     Plaintiff is suing Defendant under 46 U.S.C. § 30104, et seq, more commonly known as

     the Jones Act for violating the federally guaranteed rights.

5.   Pursuant to 28 U.S.C. § 1391(b), venue is proper in the United States District Court of the

     Western District of Texas, Del Rio Division, as Plaintiff resides in this district.

                                          III.
                                   NATURE OF ACTION

6.   This is an action brought pursuant to 46 U.S.C. § 30104, et seq. more commonly known as

     the Jones Act, and under the general maritime law for unseaworthiness and alternatively

     pursuant to 33 U.S.C. § 905 (b) of the Longshore and Harbor Workers’ Compensation Act,

     to correct and recover for Defendant’s unlawful employment practices based on Plaintiff’s

     husband’s wrongful death.

                                              V.
                                            FACTS

7.   On or about January 11, 2021, Armando Jimenez arrived in Louisiana at the Grand Isle

     Shipyard and began prepping for departure to do sandblasting on the pad.

8.   Mr. Jimenez was told that all crew members would be tested for COVID-19 before

     departing. The tests were scheduled for January 28, 2021. The crew was not tested. All

     COVID-19 tests for that date were cancelled without an explanation from Defendant.

9.   On January 29, 2021, the crew departed from the shipyard via helicopter to the pad where

     they were to perform their sandblasting duties.
                                                                                              2
            Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 3 of 7




10.   While on the pad, the crew members met every morning and every evening to discuss work.

      No social distancing or face coverings were encouraged or implemented at the meetings.

11.   No one on the pad wore face coverings, sanitized, or attempted to be socially distant to take

      precautions against spreading COVID-19. Mr. Jimenez tried to mitigate his exposure by

      draping a sheet in front of his bunk bed which was one out of two bunks beds in a room.

12.   Crew members shared a bathroom with seven (7) other crew members.

13.   There were no efforts of sanitizing or cleaning common areas by Defendant to prevent the

      spreading of COVID-19.

14.   Defendant did not require anyone working on the site to wear masks, they did not

      encourage social distancing, or clean and disinfect frequently touched surfaces as the CDC

      recommends for the prevention of spreading COVID-19.

15.   Mr. Jimenez was called back home because a severely ill relative.

16.   On or about February 8, 2021, Mr. Jimenez returned home. He was experiencing fever,

      chills, cough, and other COVID-19 symptoms. He contributed the symptoms to the fact

      that the bunks were cold, and he along with other employees were wet most of the time

      due to their work. He mentioned to his wife that other crew members on the ship

      experienced similar symptoms, but they all contributed the symptoms to their working

      conditions.

17.   On or about February 13, 2021, Mr. Jimenez’s foreman called him to inform him that

      everyone on his crew had tested positive for COVID-19 and he should get tested as well.

18.   On February 14, 2021, Mr. Jimenez went to get tested for COVID-19, the results were

      ready within an hour. He was positive for COVID-19. His wife and children took

      immediate measures to quarantine Mr. Jimenez in their home.

                                                                                                 3
            Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 4 of 7




19.   On February 19, 2021 Mr. Jimenez passed away due to COVID-19.

                                       VI.
                           VIOLATIONS OF THE JONES ACT

20.   Plaintiff incorporates by reference the allegations contained in above paragraphs, as if fully

      rewritten herein.

21.   Defendant was the Jones Act employer of Armando Jimenez, Jr. at the time of the incident

      in question.

22.   Defendant is liable for its/their vessel negligence pursuant to Section 905(b) of the

      LHWCA.

23.   The resulting injuries and death of Armando Jimenez, Jr. and the damages sued upon

      herein were the sole, direct, and proximate result of the negligence and/or gross, willful,

      and/or wanton conduct and/or fault of GRAND ISLE SHIPYARD and/or unseaworthy

      conditions caused, created, and allowed to exist by virtue of GRAND ISLE SHIPYARD’s

      actions, inactions, and /or gross, willful, and/or wanton conduct and/or fault, and/or that of

      its principals, agents, servants, employees and/or those for whom it was responsible at the

      time of the herein above described incident in the following non-exclusive particulars.

      a) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

         grossly negligent manner placing Armando Jimenez, Jr. in a situation which it knew

         or should have known to be unreasonably dangerous;

      b) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

         grossly negligent manner failing to warn Armando Jimenez, Jr. of conditions which

         it knew or should have known to be unreasonably dangerous and/or present a risk of

         harm;

      c) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a
                                                                                                  4
     Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 5 of 7




   grossly negligent manner failing to properly examine and/or inspect its vessel to ensure

   that it did not contain any unseaworthy and/or unreasonably dangerous conditions;

d) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to properly maintain its vessel and/or ensure that its

   vessel was seaworthy;

e) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to provide Armando Jimenez, Jr. with a safe place

   to work;

f) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner violating any and all applicable rules, regulations,

   recommended practices, policies and/or standards which constitutes negligence per se;

g) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to adequately instruct the crew aboard a vessel;

h) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to take all proper precautions to prevent the incident,

   injuries, and death of Armando Jimenez, Jr..

i) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to heed the warnings of its employees;

j) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

   grossly negligent manner failing to adequately and/or safely plan the operations in

   question including, but not limited to, ensuring the proper and safe use of equipment

   and/or procedures;

k) Negligently, knowingly, intentionally, recklessly, willfully, wantonly, and/or in a

                                                                                         5
             Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 6 of 7




           grossly negligent manner failing to provide adequate supervision and/or other acts of

           negligence and/or unseaworthiness to be proven at the trial of this matter.

                                            IX.
                                          DAMAGES

24.   As a result of injuries and wrongful death of Armando Jimenez, Jr., Plaintiff Julissa

      Jimenez and their three (3) children ages twenty-one (21), fifteen (15), and nine (9) are

      entitled to recovery the following damages as a result of the actions and/or omissions of

      Defendant described hereinabove:

      a)    Survival damages including, but not necessarily limited to, those damages associated

      with the mental and physical pain and suffering that Armando Jimenez, Jr. endured prior

      to his death.

      b)    Loss of support, wages, earnings, and/or earning capacity; past, present, and future;

      c)      Loss of fringe benefits including, but not limited to, savings, retirement, health

      insurance and/or medical care;

      d)      Loss of consortium, society, companionship, love and affection; nurture, care,

      guidance, instruction, and physical, intellectual, and moral training; and all mental,

      emotional and physical damages that Mrs. Jimenez and their three children endured and/or

      will endure as the result of the death of her husband Armando Jimenez, Jr.; past, present,

      and future;

      e)    Loss of services, past, present and future

      f)   Loss of inheritance for his children;

      h)   Loss of college education for his children;

      i)   All expenses associated with the funeral and burial of Armando Jimenez, Jr.; and

      j)   Any other general and/or special damages recoverable under the applicable laws in
                                                                                                    6
              Case 2:21-cv-00013 Document 1 Filed 04/06/21 Page 7 of 7




       amounts reasonable in the premises.



                                              X.
                                         JURY DEMAND

25.    Plaintiff demands a jury trial and tenders the appropriate fee with this Complaint.


                                                XI.
                                              PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Julissa Jimenez, individually

and on behalf of Armando Jimenez, Jr., deceased respectfully prays that Defendant, Grand Isle

Shipyard, be cited to appear and answer herein, and that upon a final hearing of the cause, judgment

be entered for the Plaintiff against Defendant for damages in an amount within the jurisdictional

limits of the Court, together with interest as allowed by law, costs of court, and such other and

further relief to which the Plaintiff may be justly entitled at law or in equity.



                                       Respectfully Submitted,




                                        _____________________
                                       Alfonso Kennard, Jr.
                                       Texas Bar No. 24036888
                                       5120 Woodway Dr., Suite 10010
                                       Houston, TX 77056
                                       Main: 713-742-0900
                                       Fax: 713-742-0951
                                       ATTORNEY FOR PLAINTIFF
                                       JULISSA JIMENEZ




                                                                                                  7
